Citation Nr: 1755905	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-25 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) and depressive disorder prior to May 17, 2016. 

2.  Entitlement to a rating in excess of 70 percent for PTSD and depressive disorder from May 17, 2016. 

3.  Entitlement to total disability rating based upon individual unemployability (TDIU) prior to May 17, 2016.


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to August 1966. 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the RO, in which the RO granted service connection for anxiety disorder, and assigned a 30 percent disability evaluation, effective January 11, 2011.  The RO also denied service connection for PTSD.  The Veteran timely appealed.

The Veteran filed a formal application for a TDIU in August 2011.

In August 2013, the RO granted service connection for PTSD and continued the 30 percent rating for anxiety disorder with PTSD, and denied entitlement to a TDIU.

In May 2015, the Board remanded the case for additional development of the evidence.  The case is now returned to the Board for appellate review.

In October 2016, the RO awarded an increased rating of 70 percent for anxiety disorder with PTSD from May 17, 2016, and granted a TDIU, also from that date.  As the increased rating awarded and the TDIU awarded for the partial appeal period does not represent the maximum available for the entire appeal period, the Veteran's claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes given the June 2016 examiner's recharacterization of the Veteran's psychiatric disorder, the Board has recharacterized the issue to reflect such. 

The Board also notes that in a September 2016 notice of disagreement and a November 2016 statement, in response to the September 2016 and October 2016 supplemental statements of the case, the Veteran asserted that earlier effective dates of January 11, 2011, are warranted for the 70 percent rating assigned for PTSD and the award of TDIU.  In light of the procedural history set forth above, these claims are properly characterized as claims for higher ratings during various portions of the appeal period, during which "staged" ratings have been granted, as indicated on the title page.


FINDINGS OF FACT

1.  For the period prior to May 17, 2016, the evidence is at least evenly balanced as to whether service-connected PTSD and depressive disorder have been productive of occupational and social impairment which more nearly approximates deficiencies in most areas, including work, social relations, and mood, but the symptoms and overall impairment have not more nearly approximated total social and occupational impairment.

2.  For the period from May 17, 2016, service-connected PTSD and depressive disorder have been productive of occupational and social impairment which more nearly approximates deficiencies in most areas, including work, social relations, and mood, but has not more nearly approximated total social and occupational impairment.

3. The evidence is at least evenly balanced as to whether the Veteran's service connected PTSD and depressive disorder rendered him unable to secure or follow a substantially gainful occupation prior to May 17, 2016.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 70 percent rating, but no higher, for PTSD and depressive disorder, have been met for the period prior to May 17, 2016.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for a rating in excess of 70 percent for PTSD and depressive disorder have not been met for the period from May 17, 2016.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, DC 9411.

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU are met for the period prior to May 17, 2016.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1-4.7, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In May 2015, the Board remanded the Veteran's claims for additional development, to provide the Veteran with a VA examination.  The Veteran underwent a VA examination in June 2016.  As indicated in the discussion below, the examination is adequate and there has thus there has been substantial compliance with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran has not raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Because the RO has already assigned staged ratings for the disability at issue, the Board will consider the propriety of the assigned rating for the disability at each stage, as well as whether any further staged rating of the disability is warranted.

The Veteran is in receipt of a 30 percent rating prior to May 17, 2016, and a 70 percent rating from that date, pursuant to 38 C.F.R. § 4.130, DC 9413, which is applicable to anxiety disorder.  However, as explained below, given the Veteran's psychiatric disorder has been recharacterized as PTSD and depressive disorder, the appropriate diagnostic code is DC 9411.  In this regard, the selection of a particular diagnostic code "is a determination that is completely dependent upon the facts of a particular case," and the Board has discretion in determining the appropriate diagnostic code.  Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (applying the more deferential "arbitrary, capricious" standard, rather than de novo review, to the Board's determination of the appropriate diagnostic code).  Nonetheless, all psychiatric disabilities are evaluated under a general rating formula for mental disorders. 
 
Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that a veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Another factor to take into consideration is the GAF (Global Assessment of Functioning) scale, which reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  GAF scores between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

In his 2006 Social Security Administration application for disability benefits, the Veteran reported that he was unable to work due to a disabling work injury, which resulted in a quadricep tear of the left leg and he reported a lower back issue.  He was awarded disability benefits due to osteoarthritis.  Records related to his worker's compensation claim indicates the Veteran suffered a slip and fall accident in January 2005 resulting in a rupture of the left quadriceps tendon with repair.  An examination report concluded the Veteran had a temporary total orthopedic disability and was unable to work at that time.  His educational background includes a GED and FCC license with radar endorsement.

On VA examination in June 2011, the Veteran reported sleep problems, daily mild depression and anxiety, constant irritability or outbursts of anger, difficulty concentrating, hypervigilance, as he is always on guard all the time and checks noises at night to make sure no one is breaking into his home, exaggerated startled response, which takes a long time for him to calm down.  He denied suicidal or homicidal thoughts, obsessive or ritualistic behavior, and panic attacks.  The Veteran reported that he was not married and that he was with his girlfriend for twenty-years and they have never lived together.  He described the relationship as pretty good.  His hobbies included watching Netflix and going to the gym.  The Veteran reported that he worked as a train operator for the New York City Transit and he had a disability pension because he fell and hurt himself, and that he was almost ready to retire anyway. 

The VA examiner indicated that the Veteran did not meet the criteria for PTSD, but that he had an anxiety disorder.  There was no significant impairment in thought or communication.  The examiner concluded that the degree of severity of anxiety symptoms caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning.  The examiner indicated that it was reasonable to assume that symptom improvement is possible without consistent mental health treatment.  

March 2011 VA treatment records notes the Veteran's reported a decrease in his anxiety symptoms, despite not taking his medication.  He stated he had been able to control his emotions more and he verbalizes his anxiety as a coping mechanism by making the sounds of a chicken.  This reminds him not to be afraid or overwhelmed by things he cannot control.  He also limited his news watching as this also played a role in increased levels of anxiety.  The Veteran requested authorization to use over-the-counter herbal medication for increasing anxiety symptoms.  He reported anxiety related to financial demands from family who rely on Veteran to pay their bills.  His symptoms began in late October 2010, prompting a VA emergency department visit the following month.  In November 2010, the Veteran reported symptoms of chest pain and was subsequently cleared medically.  Anxiety persisted off and on until this week, which featured nearly continuousness nervousness, excessive worry, facial twitching, light-headedness (no-vertigo), and feeling flush.  

For the past week, the Veteran reported his symptoms caused sleep disruption (no more than a few hours at a time), anhedonia (no longer goes to gym), and loss of appetite (I have to force myself to eat), and some increase in irritability.  He denied discrete episodes or panic attack symptoms, shortness of breath, chest tightness, diaphoresis or impending doom/feelings of dread.  He had nightmares/flashbacks once or twice a month, occasional intrusive memories, and avoids war or hospital references/shows, and some vigilance (crowds).  He denied change in energy or concentration.  He denied feelings of guilt, helplessness, hopelessness, or having feelings of self harm/suicidal ideation.  He endorsed having multiple firearms and a concealed carry permit, and does not currently, nor has he ever had any inclination to use the weapons.  He denied auditory or visual hallucinations, homicidal ideations, symptoms of mania, or headaches.  He denied psychosis, thought disorders, and paranoia.  He denied any anhedonia, depressed mood, feelings of guilt, or decreased energy/appetite/concentration.  He continued to endorse PTSD symptoms of nightmares, intrusive thoughts, and hyperarousal.  However, he was not disturbed by these.  Mental status examination was normal.  Appearance appeared stated age, well-groomed, and dressed casually.  There was no psychomotor agitation/retardation.  The Veteran was cooperative, pleasant, with normal speech, rate, tone, and volume, with good mood.  Insight and judgment were good.  Mental status examination was normal.  A GAF score of 61 was assigned.

A March 2011 letter from Dr. L.G., a private psychologist, indicated the following.  The Veteran experienced intrusive thoughts, traumatic nightmares, avoidance of conversations about his military service, hypervigilance, problems with memory and concentration, and exaggerated startle response.  He avoids crowds and positions himself with his back to the wall when in a public place.  He does not socialize and prefers to spend time alone.  The Veteran reported problems with his memory and concentration and has a difficult time remembering what he reads. He has a hard time focusing long enough to finish tasks.  He startles easily and displays symptoms consistent with a depressive disorder, including feeling depressed most of the time anhedoma, lethargy, poor self-esteem, and isolating behaviors.  Mental Status examination reflects the Veteran was cooperative, normal dress, mood was dysthymic, and affect restricted.   There was limited judgment and insight.  There were no current suicidal or homicidal ideations.  Dr. L.G. opined the Veteran's depressive symptoms have caused significant disturbances in all areas of his life, because of his isolating behaviors and poor self-esteem, he is severely compromised in his ability to initiate or sustain work or social relationships.  Due to memory and concentration problems, he is not able to learn new tasks.  Due to the severity and chronicity of his PTSD and Depressive symptoms, his prognosis for recovery is poor, and he is considered to be totally and permanently disabled. 

An April 2011 VA treatment record, the Veteran denied depression.  His appetite and concentration were intact.  He denied a history of mania, panic, or anxiety attacks.  He engaged in multiple worried thoughts and denied that it interfered with his daytime activities or sleep.  He reported neck stiffness as a result.  He denied a history of auditory and visual hallucinations, as well as suicidal and homicidal ideations.  Mental status examination was normal.  The Veteran's appearance was causal and dressed appropriately.  A GAF score of 60 was assigned.

In his August 2011 formal application for a TDIU, the Veteran reported that he was unable to work in 2006 because of his mental problems and his extreme nervousness and fear of crowds and people.  He feels people want to harm him and he has to defend himself.  The Veteran reported he was a train operator from April 1985 to November 2006.

In his August 2011 notice of disagreement, the Veteran contends that his psychiatric disorder should be rated as 70 or 100 percent disabling. 

In a May 2015 letter from Dr. L.G., he indicated that he had treated the Veteran since his initial February 2011 evaluation.  He indicates the Veteran continues to experience significant disturbances in all areas of his life due to his PTSD and depressive symptoms, as he does not socialize and continues to isolate himself.  He recently had an opportunity to travel to Delaware with his brother and sister and he decided that he could not go because he was concerned that he would feel stuck in a situation he could not get out of.  He reported that he always needs to feel in control and is careful to plan errands in advance.  He still has nightmares and intrusive thoughts about the accident that damaged his fingers.  He was haunted by the thought of lying alone in a white room, not knowing exactly what had happened to him.  The accident changed how he felt about himself and how he felt about the world.  He is not able to handle stressors inherent in any work situation.  He is not able to initiate or sustain work or social relationships, and is considered to be permanently disabled and unemployable.

The Veteran underwent an additional VA examination in June 2016.  The examiner explained his previous diagnosis of anxiety disorder had progressed to PTSD and depressive disorder, which includes anxiety as a symptom.  She also explained diagnoses of PTSD and Persistent Depressive Disorder are highly interrelated and it would be impossible to differentiate their symptoms without resorting to speculation.  She notes symptoms of anxiety, suspicions, panic attacks more than a week, chronic sleep impairment, flattened effect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships.  His PTSD is characterized by recurrent, distressing memories (daily), dreams (5-6 times per week), and flashbacks (occasional).  

The Veteran reported avoidance of social interaction, seeing TV/movies about hospitals or military, going to crowded stores, and going to the hospital.  He reported persistent negative beliefs, persistent feelings of fear, markedly diminished interest, and participation in activities, feelings of detachment from others and a persistent inability to experience positive emotions.  He reported increased irritability, increased hypervigilance, exaggerated startle response, decreased concentration, and chronic sleep disturbance.  He reported the following symptoms of Persistent Depressive Disorder: Depressed mood daily for more than 2 years, insomnia, low energy/fatigue, low self-esteem, poor concentration, and feelings of hopelessness.  The examiner concluded his depressive symptoms are likely a progression of his PTSD and are likely related to the injuries he sustained in the Army.

His affect was flat and his mood appeared depressed.  He appeared very lethargic and gave short answers.  He was fully oriented and showed no signs of disordered thinking.  The examiner opined his psychiatric symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

Regarding the functional impact of PTSD and Persistent Depressive Disorder, the Veteran reported anxiety associated with social interaction and with being in crowded places, and thus would likely be unable to work closely with others or with the public.  He reported and demonstrated psychomotor slowing and decreased motivation, which would likely negatively impact his performance in the workplace.  He did not report problems with anger control or aggression.  He stated that he has no energy and has difficulty leaving his house.  He stated that he goes to the store once a week and goes to doctor's appointments about once a month.  He reported panic attacks 4-5 times per week, which would likely interfere with his ability to work.  He stated that when he last worked (10 years ago), he was excessively absent due to anxiety and depression.

In an October 2016 letter from Dr. L.G., he indicated that the Veteran Client continues to experience significant disturbances in all areas of his life due to his PTSD and depressive symptoms.  He is isolating more and does not like anyone to come by his house, including family members.  He worries that if he goes anywhere, he is opening himself up to the possibility of being injured.  He reasons that if he stays at home, he will be safer.  He used to go to the Farmer's Market periodically, but he no longer does so.  He reported that he is more irritable.  He is having more problems with his short term memory and concentration.  He experiences intrusive thoughts about his time in the military on the Big Island.  Dr. L.G. indicated that he considered him to be permanently disabled and unemployable.

The Board finds that a rating of 70 percent, but no higher, is warranted throughout the claims period.  Id.; 38 C.F.R. §§ 4.3, 4.7.  Here, the evidence reflects that the Veteran reported having a girlfriend and also has relationships with his siblings, but he did not have friends or socialize with people and engaged in isolating behavior.  He expressed fear of people and trust issues.  Regarding the occupational impact from the Veteran's PTSD and depressive disorder, Dr. L.G. has indicated that the Veteran's ability to sustain work and social relationship is compromised, as he cannot handle stressful situations and has memory problems.  The Veteran has also indicated in his lay statements that he cannot work because of the nature of his symptoms.   

For the period prior to May 17, 2016, although the June 2011 VA examiner concluded that the Veteran's symptoms were consistent with a 10 percent rating, Dr. L.G.'s 2011 and 2015 opinions indicated that the Veteran exhibited difficulty in adapting to stressful circumstances in work-like settings, which is listed in the criteria for a 70 percent rating.  Thus, the Board finds that these findings and the evidence of record supports the finding that the Veteran symptoms more nearly approximated occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); and difficulty in adapting to stressful circumstances (including work or a work like setting); and some inability to establish and maintain effective relationships, for the period prior to May 17, 2016.

Moreover, the question of whether psychiatric symptoms fall within the criteria for particular ratings is an adjudicatory and not a medical one.  See 38 C.F.R. § 3.100(a) (2017) (delegating the Secretary's authority "to make findings and decisions  . . . as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination . . . so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  Moreover, GAF scores of above 60 were assigned throughout the appeal, which contemplates mild to moderate symptoms.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), but, although probative of the level of impairment caused by a mental disorder, GAF scores are "not dispositive of the proper level of disability."  Cline v. Shinseki, 26 Vet. App. 18, 28 (2012); Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (holding that the appellant's GAF score is one factor in determining his degree of disability).  Here, the VA treatment records, which indicate the Veteran was hospitalized for his psychiatric symptoms in late 2010, and Dr. L.G.'s 2011 opinion, are consistent with severe symptoms, contemplated under the criteria for 70 percent rating.  

The Veteran's symptoms have not, however, more nearly approximated the criteria for a 100 percent rating at any time during the appeal period, and the evidence is not approximately evenly balanced on this point.  The VA examiners and Dr. L.G. did not indicate symptoms other than those noted above, and the Veteran did not indicate symptoms listed in the criteria for a 100 percent rating or their equivalent in his statements.  Moreover, the Veteran stated in the VA examinations as well as treatment records that he maintains a relationship with his siblings and his wife.  Regarding the Veteran's occupational history, Dr. L.G. also indicated work-related stress would prevent him from sustaining a job, which indicates that the Veteran's disability picture more nearly approximated the inability in establishing and maintaining effective work relationships listed in the criteria for a 70 percent rating.  Thus, the symptoms and overall impairment caused by the Veteran's anxiety with PTSD and depression more nearly approximate occupational and social impairment with deficiencies in most areas.  In addition, he has not experienced psychosis, intermittent inability to perform daily activities of daily living, gross speech or communication deficit, gross memory deficit, persistent danger of hurting himself, or uncooperative behavior on such a frequent basis as to wholly preclude social activity.  He generally presented to outpatient with a cooperative attitude and was able to effectively communicate with treating clinicians.  Thus, the severity, frequency, and duration of the Veteran's PTSD and depressive disorder symptoms and his overall level of impairment do not more nearly approximate the total social and occupational impairment required for a 100 percent rating. 

The evidence is, thus, approximately evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's PTSD and depressive disorder more nearly approximates the criteria for a 70 percent rating.  As such, the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, and entitlement to a rating of 70 percent is warranted for the period prior to May 17, 2016.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.  However, the symptoms and overall impairment caused by the Veteran's PTSD do not more nearly approximate the criteria for a 100 percent rating for the entire appeal period.  As the preponderance of the evidence is against a 100 percent rating, the benefit of the doubt doctrine is not for application in this regard.  See id. 

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

The Veteran has already been granted a TDIU from May 17, 2016, therefore, the Board will only consider the period prior to that date. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (a).

In this case, the Veteran is service-connected for PTSD and depressive disorder, now rated as 70 percent disabling, thus, the Veteran has one disability rated as 60 percent disabling or more and, therefore, the Veteran meets the minimum schedular requirements for TDIU benefits.  38 C.F.R. § 4.16(a).

Although the June 2011 VA examiner indicated that the Veteran's symptoms were mild and did not cause significant impairment, "the applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Notably, this opinion did not address the Veteran's report of functional effects of his service-connected PTSD and depressive disorder, and did not discuss any of the lay or medical evidence that indicate that the Veteran experiences work limitations such as memory problems, as well as the difficulty in adapting to stressful work-like setting, as noted in the statements from the Veteran, as well as the Dr. L.G.'s opinions.  Thus, the Board assigns little probative value to this opinion.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to probative weight).  

Here, the 2011 and 2015 medical opinions from Dr. L.G. determined that the Veteran's service-connected PTSD and depressive disorder caused significant functional impairment prior to May 17, 2016, with detailed rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning).  Given the significant impairment caused by the Veteran's service connected PTSD and depressive disorder on his ability to work, as indicated by the lay and medical evidence, see Geib, 733 F.3d at 1354 ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert"), and his limited education and occupational experience, the evidence is at least evenly balanced as to whether his service-connected anxiety with PTSD and depressive disorder precludes him from securing or following a substantially gainful occupation.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.

ORDER

Entitlement to an initial rating of 70 percent, but no higher, for PTSD and depressive disorder is granted prior to May 17, 2016, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an increased rating in excess of 70 percent for PTSD and depressive disorder from May 17, 2016, is denied.

Entitlement to a TDIU prior to May 17, 2016, is granted, subject to controlling regulations governing the payment of monetary awards.






____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


